DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to Claims 4-5, 7 in the preliminary amendment filed 2/12/2021 are acknowledged and accepted.

Priority
     Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
     The originally filed drawings were received on 2/12/2021.  These drawings are acceptable.

Specification
     Applicant is reminded of the proper language and format for an abstract of the disclosure.
     The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
     The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
     The abstract of the disclosure is objected to because of the following informalities:
Abstract, line 3- ‘comprises’ should read ‘includes’.  
Correction is required.  See MPEP § 608.01(b).
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
     Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (JP 2017-223806A), of record, in view of Tateyama (JP 08-122667A).
     Hirata et al. discloses a relay optical system (See for example Abstract; Figures 1-36) for a rigid endoscope, comprising a lens fixing frame (See for example 17, 16, 16a, 16b, 16c, 3 in Figure 1) having a plurality of tubular bodies (See for example 16, 16a, 16b, 16c in Figure 1) that are joined coaxially to each other; and a plurality of lenses (See for example L2 in Figure 1) located in the lens fixing frame so as to have a coincident optical axis, at positions other than a joint position of the tubular bodies in an axis direction of the lens fixing frame.  Hirata et al. does not specifically disclose the plurality of lenses not including a cemented lens.  However, Tateyama teaches a conventional relay optical system for a rigid endoscope (See for example Abstract; Figures 1-16), wherein the lenses (See for example R1, R2, R3 in Figure 1) comprising the relay optical system (See for example R in Figure 1) may include lenses that are either cemented to each other or are not cemented to each other but with a spacing or interval, and depending on whether the lenses were made of glass or optical plastic (See for example Paragraphs 0033-0034, 0049, 0058).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of lenses not include a cemented lens, as taught by Tateyama, in the relay optical system of Hirata et al., to reduce material and manufacturing costs since fewer non-cemented plastic lenses would be utilized in the relay system.
     Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. in view of Tateyama as applied to Claim 1 above, and further in view of Oishi et al. (JP 2017-221658 A), of record.
     Hirata et al. in view of Tateyama discloses the invention as set forth above in Claim 1, but does not specifically disclose at least one of the plurality of tubular bodies has, as part of the plurality of lenses, a front lens group including a lens having positive refractive power and a lens having negative refractive power in proximity to each other, a rear lens group including a lens having negative refractive power and a lens having positive refractive power in proximity to each other, and a middle lens located between the front lens group and the rear lens group and having positive refractive power.  However, Oishi et al. teaches a conventional rigid endoscope system (See for example Abstract; Figures 1-5), wherein the rigid endoscope system includes a relay optical system (See for example 161 in Figure 1).  In particular, Oishi et al. teaches that the relay optical system includes a set of five lenses having powers in the following order: positive, negative, positive, negative, positive (See for example Paragraphs 0013-0014).  Thus, each relay optical system may be regarded as including a front lens group having a positive and negative lens, a middle positive lens, and a rear lens group having a negative and positive lens.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have at least one of the plurality of tubular bodies have, as part of the plurality of lenses, a front lens group including a lens having positive refractive power and a lens having negative refractive power in proximity to each other, a rear lens group including a lens having negative refractive power and a lens having positive refractive power in proximity to each other, and a middle lens located between the front lens group and the rear lens group and having positive refractive power, as taught by Oishi et al., in the relay optical system of Hirata et al. in view of Tateyama, to allow for accurate relaying of the observed images to the eyepiece optical system.
     Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. in view of Tateyama as applied to Claim 1 above, and further in view of Sakai (JP 2002-365510 A), of record.
     Hirata et al. in view of Tateyama discloses the invention as set forth above in Claim 1, but does not specifically disclose an adhesive body extending from a through hole formed in each of at least three locations along a circumferential direction of the lens fixing frame to an outer edge of at least part of the plurality of lenses, and fixing the at least part of the plurality of lenses to the lens fixing frame.  However, Sakai teaches a conventional lens housing assembly (See for example Abstract; Figures 1-8) for fixing and aligning a group of lenses and spacers (See for example 4, 5 in Figures 1-5) within a lens housing (See for example 1 in Figures 1-5).  In particular, Sakai teaches the use of an adhesive body (See for example 40, 50 in Figures 1-5) extending from a through hole (See for example 3 in Figures 1-5) formed in each of at least three locations (See specifically Figure 5) along a circumferential direction of the lens fixing frame to an outer edge of at least part of the plurality of lenses.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an adhesive body extend from a through hole formed in each of at least three locations along a circumferential direction of the lens fixing frame to an outer edge of at least part of the plurality of lenses, and fixing the at least part of the plurality of lenses to the lens fixing frame, as taught by Sakai, in the relay optical system of Hirata et al. in view of Tateyama, to provide accurate fixing of the various lenses and spacers so that the lenses and spacers do not move (i.e. are not misaligned) during use.

Allowable Subject Matter
     Claims 3-4, 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2017-074267 A to Hirata et al.
WO 2018/135192 A1 to Inoue et al.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
8/23/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872